NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3208
                                       __________

                            MICHAEL ERNEST PHILLIPS,
                                          Appellant

                                             v.

           COUNTY OF ESSEX DEPARTMENT OF CITIZEN SERVICES;
                  DIVISION OF WELFARE; SNAP OFFICE
                  ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-16-cv-05807)
                       District Judge: Honorable Kevin McNulty
                      ____________________________________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   June 16, 2021
              Before: JORDAN, MATEY and NYGAARD, Circuit Judges

                              (Opinion filed June 16, 2021)
                                     ___________

                                       OPINION *
                                      ___________

PER CURIAM

       Michael Ernest Phillips filed a complaint in the District Court against the County


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
of Essex Department of Citizen Services, Division of Welfare, and SNAP Office (the

“County”). He alleged that the County conspired to deny him certain public assistance

benefits by falsely accusing him of having sustained a conviction for drug trafficking. He

asserted claims for: (1) defamation; (2) “emotional or mental harm,” in violation of 42

U.S.C. § 1981; (3) conspiracy, in violation of 18 U.S.C. § 241; (4) “deprivation of rights

under color of law,” in violation of 18 U.S.C. § 242; (5) conspiracy, in violation of 18

U.S.C. § 371; (6) false statements, in violation of 18 U.S.C. § 1001; (7) false

representation, in violation of 18 U.S.C. § 1001; (8) mail fraud, in violation of 18 U.S.C.

§§ 371, 1341, and 1346; (9) “fraud or swindles,” in violation of 18 U.S.C. § 341; (10)

money laundering, in violation of 18 U.S.C. § 1956; (11) racketeering, in violation of

§§ 1961, 1962, and 1964; (12) breach of contract, in violation of 48 C.F.R. § 52.233; (13)

violation of the Uniform Commercial Code; (14) “breach of admiralty law”; and (15)

“breach of the Constitution.” Phillips sought over $30 billion in damages.

       Following discovery, the County moved for summary judgment pursuant to Rule

56(a) of the Federal Rules of Civil Procedure. Phillips then filed his own motion for

summary judgment, along with several subsequent pleadings that the District Court

considered as part of his motion for summary judgment/opposition to the County’s

motion. The District Court, after considering all the parties’ submissions, granted the

County’s motion for summary judgment, denied Phillips’s cross-motion, and entered

judgment in the County’s favor. Phillips appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and our

review is plenary. See Stroehmann Bakeries, Inc. v. Loc. 776, Int’l Bhd. of Teamsters,

                                             2
969 F.2d 1436, 1440 (3d Cir. 1992). Upon review, we perceive no error in the District

Court’s resolution of the cross-motions. The District Court issued a thorough and well-

reasoned opinion, and we need not repeat its analysis here. For substantially the reasons

stated by the District Court, we agree that Phillips failed to provide evidence creating a

genuine issue of fact with respect to any of his claims. See Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986). To the extent that Phillips asserts on appeal that he was

discriminated against on account of his religious beliefs, we agree with the County that

he did not properly raise or support such claim in the District Court. See Harris v. City of

Phila., 35 F.3d 840, 845 (3d Cir. 1994). Accordingly, we will affirm the District Court’s

order granting the County’s motion for summary judgment and denying Phillips’s cross-

motion.




                                             3